


Exhibit 10.47

 

May 22, 2003

 

Alloy Ventures

480 Cowper Street

Second Floor

Palo Alto, California

Attn:  Tony Di Bona

 

Sprout Group

11 Madison Avenue

13th Floor

New York, NY 10010

Attn: Kathleen D. La Porte

 

Re:          Waiver of Filing Post-Effective Amendment on Form S-1

Ladies and Gentlemen:

Reference is hereby made to that certain Preferred Stock and Warrant Purchase
Agreement dated as of June 25, 2002, as amended on February 13, 2003, (the
“Purchase Agreement”) by and among Pharsight Corporation (“Pharsight”) and each
of the purchasers named therein (collectively, the “Purchasers”).  All
capitalized but undefined terms used herein shall have the meanings ascribed to
them in the Purchase Agreement.

Pursuant to Section 9.2(b) of the Purchase Agreement, Pharsight hereby notifies
each of the Purchasers that, effective upon the filing of Pharsight’s Annual
Report on Form 10-K for Pharsight’s fiscal year ended March 31, 2003, the
Initial Registration Statement shall cease to be effective for the resale of the
Registrable Securities as Pharsight shall cease to be eligible to register the
resale of the Registrable Securities on Form S-3.   Consequently, Pharsight is
obligated to use its commercially reasonable efforts to file a post-effective
amendment on Form S-1 and cause such post-effective amendment to become
effective within 90 days after the delivery notice of this Suspension Notice.

Pharsight hereby requests each of the Purchasers to waive the requirement under
the Purchase Agreement that Pharsight file a post-effective amendment on Form
S-1 when and for so long as Pharsight ceases to be eligible to register the
resale of the Registrable Securities on Form S-3.  Further, Pharsight hereby
requests each of the Purchasers to waive any rights to any Liquidated Damages it
may have pursuant to Section 9.2(f) of the Purchase Agreement as a result of the
failure to file a post-effective amendment on Form S-1.  In this regard, each of
the Purchasers hereby acknowledges that if this waiver is given: (a) Pharsight
will rely on this waiver in connection with its determination not to file a
post-effective amendment on Form S-1; and (b) Pharsight shall not be obligated
to make any payment of Liquidated Damages to any Purchaser for failure to cause
the use of the suspended Prospectus to be resumed during the period during which
this waiver is in effect.

Notwithstanding the foregoing, in the event that any Purchaser shall notify
Pharsight that it is

 

--------------------------------------------------------------------------------


 

terminating this waiver (the “Waiver Termination Notice”), then, in such case:
(a) the waiver set forth herein shall cease to be effective from that day
forward; (b) Pharsight shall file such post-effective amendment on Form S-1, as
set forth in the Purchase Agreement, within thirty (30) days of receipt of such
Waiver Termination; (c) for all purposes of the Purchase Agreement, including
without limitation the liquidated damages provisions thereof, Pharsight’s
obligations with respect to the filing of such post-effective amendment on Form
S-1 shall resume as if Pharsight had first given the Suspension Notice on the
date that Pharsight receives the Waiver Termination; and (d) no Registration
Default shall have been deemed to occur unless and until the earlier of (x)
failure by Pharsight to file such post-effective amendment on Form S-1 within
thirty (30) days of delivery of the Waiver Termination Notice and (y) failure of
such post-effective amendment on Form S-1 to become effective within ninety (90)
days of delivery of the Waiver Termination Notice.

Pharsight covenants and agrees (a) to use its commercially reasonable efforts to
become eligible to register the resale of the Registrable Securities on Form S-3
as promptly as practicable after the date hereof, and (b) except to the extent
contractually obligated pursuant to contracts existing on the date hereof, not
to file a registration statement with respect to any securities of Pharsight,
other than a registration statement on Form S-8 and the post-effective amendment
on Form S-1, without the prior written consent of Purchasers who hold at last
75% of the Registrable Securities.

In the event that Purchasers who hold at least 75% of the Registrable Securities
countersign this waiver, then, in accordance with Section 9.11 of the Agreement,
this waiver will be binding against all Purchasers.

All other provisions of the Purchase Agreement shall remain in full force and
effect.

Please indicate your waiver with respect to such rights by countersigning and
returning this Waiver Letter as soon as possible.

Sincerely,

PHARSIGHT CORPORATION

 

/s/  Shawn M. O’Connor

 

Shawn M. O’Connor

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

The undersigned have read the foregoing and hereby agree to be bound by its
terms.  This Waiver Letter may be countersigned in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one instrument.

 

PURCHASER(S):

ALLOY PARTNERS 2000, L.P.

ALLOY VENTURES 2000, L.P.

ALLOY CORPORATE 2000, L.P.

ALLOY INVESTORS 2000, L.P.

 

By:

Alloy Ventures 2000, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Douglas E. Kelly

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:  Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

Address:

480 Cowper Street

 

 

 

 

 

 

Second Floor

 

 

 

 

 

 

Palo Alto, California

 

 

 

 

 

 

Attn:  Tony Di Bona

 

 

 

 

 

Email:

cfo@alloyventures.com

 

 

 

 

 

Facsimile:

(650) 687-5010

 

 

 

 

--------------------------------------------------------------------------------


PURCHASER(S) CONTINUED:

DONALDSON, LUFKIN & JENRETTE SECURITIES CORPORATION, as nominee for DLJ First
ESC, L.P., EMA 2001 Plan, L.P., CSFB 2001 Investors, L.P., Credit Suisse First
Boston Private Equity, Inc., Docklands 2001 Plan, L.P., and Paradeplatz 2001
Plan, L.P.

 

By:

/s/  Philippe Chambon

 

 

 

 

 

 

 

Name:  Philippe Chambon

 

 

 

 

 

 

Its: Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

 

 

Address:

Sprout Group

 

 

 

 

 

 

11 Madison Avenue

 

 

 

 

 

 

13th Floor

 

 

 

 

 

 

New York, NY 10010

 

 

 

 

 

Email:

 

 

 

 

 

 

Facsimile:

(646) 935-7094

 

 

 

 

SPROUT ENTREPRENEURS FUND, L.P.

 

By:

DLJ Capital Corp., its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Philippe Chambon

 

 

 

 

 

 

 

Name:  Philippe Chambon

 

 

 

 

 

 

Its:  Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

Sprout Group

 

 

 

 

 

 

11 Madison Avenue

 

 

 

 

 

 

13th Floor

 

 

 

 

 

 

New York, NY 10010

 

 

 

 

 

Email:

 

 

 

 

 

 

Facsimile:

(646) 935-7094

 

 

 

 

 

--------------------------------------------------------------------------------


PURCHASER(S) CONTINUED:

SPROUT CAPITAL IX, L.P.

 

By:

DLJ Capital Corp., its Managing General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Philippe Chambon

 

 

 

 

 

 

 

Name:  Philippe Chambon

 

 

 

 

 

 

Its:  Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

Sprout Group

 

 

 

 

 

 

11 Madison Avenue

 

 

 

 

 

 

13th Floor

 

 

 

 

 

 

New York, NY 10010

 

 

 

 

 

Email:

 

 

 

 

 

 

Facsimile:

(646) 935-7094

 

 

 

 

SPROUT CAPITAL VII, L.P.

 

By:

DLJ Capital Corp., its Managing General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Philippe Chambon

 

 

 

 

 

 

 

Name:  Philippe Chambon

 

 

 

 

 

 

Its:  Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

Sprout Group

 

 

 

 

 

 

11 Madison Avenue

 

 

 

 

 

 

13th Floor

 

 

 

 

 

 

New York, NY 10010

 

 

 

 

 

Email:

 

 

 

 

 

 

Facsimile:

(646) 935-7094

 

 

 

 

 

--------------------------------------------------------------------------------


PURCHASER(S) CONTINUED:

SPROUT CEO FUND, L.P.

 

By:

DLJ Capital Corp., its Managing General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Philippe Chambon

 

 

 

 

 

 

 

Name:  Philippe Chambon

 

 

 

 

 

 

Its:  Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

Sprout Group

 

 

 

 

 

 

11 Madison Avenue

 

 

 

 

 

 

13th Floor

 

 

 

 

 

 

New York, NY 10010

 

 

 

 

 

Email:

 

 

 

 

 

 

Facsimile:

(646) 935-7094

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLJ CAPITAL CORP.

 

By:

/s/  Philippe Chambon

 

 

 

 

 

 

 

Name:  Philippe Chambon

 

 

 

 

 

 

Its:  Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Address:

Sprout Group

 

 

 

 

 

 

11 Madison Avenue

 

 

 

 

 

 

13th Floor

 

 

 

 

 

 

New York, NY 10010

 

 

 

 

 

Email:

 

 

 

 

 

 

Facsimile:

(646) 935-7094

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLJ FIRST ESC L.P.

 

By:

DLJ LBO Plans Management Corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/  Philippe Chambon

 

 

 

 

 

 

 

Name:  Philippe Chambon

 

 

 

 

 

 

Its:  Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

 

 

Address:

Sprout Group

 

 

 

 

 

 

11 Madison Avenue

 

 

 

 

 

 

13th Floor

 

 

 

 

 

 

New York, NY 10010

 

 

 

 

 

Email:

 

 

 

 

 

 

Facsimile:

(646) 935-7094

 

 

 

 

 

--------------------------------------------------------------------------------

